DETAILED ACTION
The present Office Action is responsive to the Amendment received on June 2, 2022.	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Remark
Claims 5-7 are canceled.
Claim Rejections - 35 USC § 112
The new matter rejection of claims 1-4, 8, and 9 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, made in the Office Action mailed on April 14, 2022 is withdrawn in view of the Amendment received on June 2, 2022.
Rejection – New Grounds, Necessitated by Amendment
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 8, and 9 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a New Matter Rejection.
Applicants’ amendment made to claim 1 introduces an additional new matter as discussed below.
Claim 1 as amended recites that the second heat transfer unit ahs two legs inserted into the flow channel.
The application as filed does not support for this structure for the following reasons.
Claim 1 recites that a temperature control target comprises a flow channel for holding inside, a DNA-containing solution.
The temperature control target as discussed in the application is shown by the below figure (from Fig. 4):

    PNG
    media_image1.png
    422
    684
    media_image1.png
    Greyscale
The specification discloses that the two elements 9a are not flow channel but “grooves” and element 9b comprising the DNA-containing solution, when coupled with a top element 11 (not shown), becomes a flow channel:
“flow channel chip 9 is a flat plate having a thickness of several mm, and has an opening 9a and groove 9b.  The second transfer unit 4 described later is inserted into the opening 9a.  The groove 9b is filled with the solution 10 and serves as a flow channel sealing member 11” (page 8, specification)

Therefore, it is clear that the two legs of the second heat transfer unit which goes through the temperature control target are not inserted into the flow channel, but inserted through the temperature control target.
Claims 2-4, 8, and 9 contain new matter by way of their dependency on claim 1.
Therefore, the amendment contains new matter which must be removed.

Rejection - Maintained
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The rejection of claims 1-4, 8, and 9 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, made in the Office Action mailed on April 14, 2022 is maintained for the reasons of record.
Applicants have not addressed any of the below-reiterated rejections in their response which appears to be an oversight.
Because Applicants have not amended the claims to overcome the rejections or presented arguments as to why the rejections are erroneous, the rejection is maintained for the reasons already of record.
The Rejection:	
	Claim 1 also recites the phrase, “the temperature control unit”.  It is assumed that the phrase is referencing the term, “the single temperature control unit”, as there is a lack of proper antecedent basis for “temperature control unit.”  Consistent claim term usage is suggested.
	Claim 2 is also indefinite because it further describes the direction of the “pressing” step of claim 1.  Claims 1 and 2 should be amended to remove or structurally recite their movement configuration.
	Claim 9 is indefinite because it is unclear how the device of claim 9 is different from the device of claim 1 as there are no structural distinctions between the two device except the intended usage of the device as a genetic testing device that tests a DNA-containing solution.  The intended usages do not actively alter the structure of the devices and therefore, the metes and bounds of claims 1 and 9 are indeterminable.  For example a device for thermocycling comprising element X is no different form a device comprising element X, as the intended usage of thermocycling does not physically alter the claimed device.
	Claims 2-4, 8, and 9 are indefinite by way of their dependency on claim 1.

Claim Rejections - 35 USC § 102
The rejection of claims 1-4, 8, and 9 under 35 U.S.C. 102(a)(1) as being anticipated by Katsunori et al. (JP 2008157932A, published July 10, 2008; IDS ref), made in the Office Action mailed on April 14, 2022 is withdrawn in view of the Amendment received on June 2, 2022.
Examiner’s Comment
	The claims are free of prior art because there is no reason to insert a second heat transfer unit as claimed into the flow channel of a temperature control target.
	Should the new matter be removed, Applicants’ are advised that the amendment after-final would not be entered1 as Katsunori et al. (of record) would be applicable in a rejection under 35 U.S.C. 103(a) because the configuration of embodiment 6 is deemed obvious over the disclosure of Katsunori et al. who teach an alternative embodiment reflected in Figure 2, wherein heat transfer rods (4) are employed to transfer the heat from the heat source to the first (bottom) and the second (top) heat exchange units, wherein doing so results in the benefit which is identical to that of Applicants’ device, that is, to provide heat to an assay device via “sandwiching”:
“In order to achieve the above object, a temperature control device of the present invention is provided with a temperature control target [i.e., assay chip] for holding, in the inside thereof, a DNA-containing solution, the temperature of which is to be adjusted … temperature control … further provided with a single temperature control unit controlled to a predetermined temperature, a first heat transfer unit … and a second heat transfer unit … in that the temperature control target is sandwiched by the first heat unit and the second heat transfer unit.”                       -Instant Specification, page 3


“invention uses not only the heat transfer from the upper surface or the lower surface of the microfluidic device but also the heat transfer from the side surface, so that the area contributing to the heat transfer can be made wider” (section [0044], Katsunori et al.)

“a rod-like heat exchange member is aligned into the through hole in the microfluidic device” (section [0076], Katsunori et al.)

Conclusion
	No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        August 18, 2022
/YJK/
	



    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 714.13